                      IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION

BILLY HUMPHRIES and CYNDI                        )
HUMPHRIES,                                       )
                                                 )
       Plaintiffs,                               )
                                                 )
       v.                                        )       Case No. 1:18-cv-00224-MR-WCM
                                                 )
HARLEY-DAVIDSON FINANCIAL                        )
SERVICES, INC.,                                  )
                                                 )
       Defendant.                                )


                                  NOTICE OF SETTLEMENT

       Plaintiffs, BILLY HUMPHRIES, and CYNDI HUMPHRIES, (“Plaintiff”), through their

attorney, Hormozdi Law Firm, LLC, informs this Honorable Court that the Parties have reached a

settlement in this case. Plaintiff anticipates dismissing this case, with prejudice, within 30 days.



                                       RESPECTFULLY SUBMITTED,


December 4, 2018                       By:_/s/ Shireen Hormozdi ________________________
                                              Shireen Hormozdi
                                              Hormozdi Law Firm, LLC
                                              1770 Indian Trail Lilburn Road, Suite 175
                                              Norcross, GA 30093
                                              Tel: 678-395-7795
                                              Fax: 866-929-2434
                                              shireen@agrusslawfirm.com
                                              shireen@norcrosslawfirm.com
                                              Attorney for Plaintiff




       Case 1:18-cv-00224-MR-WCM Document 14 Filed 12/04/18 Page 1 of 2
                               CERTIFICATE OF SERVICE

       On December 4, 2018, I electronically filed the Notice of Settlement with the Clerk of the
U.S. District Court, using the CM/ECF system. I e-mailed a copy of the filed Notice of
Settlement to Defense Counsel.

                                     By:_/s/ Shireen Hormozdi ________________________
                                            Shireen Hormozdi




      Case 1:18-cv-00224-MR-WCM Document 14 Filed 12/04/18 Page 2 of 2
